Citation Nr: 1524123	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  07-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for peripheral vestibular disorder, claimed as an inner ear problem.

3.  Entitlement to service connection for arthritis, to include as secondary to falls resulting from a peripheral vestibular disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims on appeal.

In June 2009, the Veteran testified at a hearing before RO personnel; a transcript of the hearing is of record.  In April 2010, the Veteran withdrew his request for a hearing at the RO before a member of the Board.

In February 2011 and June 2014, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The competent medical and most probative evidence fails to establish that the Veteran has been diagnosed with malaria at any time during the pendency of the appeal. 

2.  The competent medical and most probative evidence of record fails to establish that the Veteran's peripheral vestibular disorder/inner ear disorder is etiologically related to active service.

3.  The competent medical and most probative evidence of record fails to establish that osteoarthritis in any joint was present in service or manifest to a compensable degree within one year of service discharge; and there is no such evidence relating it to service or to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for malaria are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for peripheral vestibular disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for osteoarthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via a letters dated in November 2005 and July 2014 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  These letters also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The Veteran's appeal was most recently readjudicated in November 2014.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and also provided testimony at a personal hearing.  The AOJ has also made an unsuccessful attempt to obtain treatment records from the VA Medical Center in Montgomery Alabama.  A formal finding on the unavailability of these records was made in November 2014 and the Veteran was provided proper notice of the inability to obtain the records in accordance with 38 C.F.R. § 3.159(e).  See VA Form 27-0820, Report of General Information dated November 20, 2014.  

The Veteran was also provided with several VA Forms 21-4142, Authorization for Release of Information, to obtain treatment records from identified private medical providers.  However, he did not respond with the information requested and as a result VA's attempt to obtain this information has been hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds that the VA has met its duty to assist and does not have a further duty to obtain records.  There is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

VA examinations have not been provided to address the Veteran's claimed conditions.  However, the Board finds that such examinations are not required because the record does not indicate that these disabilities have a causal connection or may be associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no allegation of treatment or symptoms of osteoarthritis during active service from 1967 to 1969 and there is no evidence indicating that the Veteran has, or has ever had, malaria.  In addition, service treatment records do not reflect that the Veteran experienced inner ear problems during military service and there is no event in service to which an examiner could link this disability.  See also Paralyzed Veterans of America , et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  

As a result, the only evidence of record that relates the Veteran's claimed malaria inner ear problems, and arthritis to service are his own lay assertions, which alone are not sufficient to render a VA examination or opinion necessary and do not trigger VA's duty to obtain a medical opinion to decide the claims.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a claimant's conclusory generalized statement that a service illness caused his present medical problems is not sufficient to entitle him to a medical examination).  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims, and examinations are not required here, even under the low threshold of McLendon.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra. 


Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis is subject to presumptive service connection under 38 CFR § 3.309(a). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran is seeking service connection for an inner ear problem and malaria that he contends that their onset during his military service.  He claims that he first noticed problems with dizziness and imbalance when he got out of service in June 1969 and that soon thereafter he was told he had malaria.  In statements and testimony in support of the claims, the Veteran has stated that during, and soon after service, he noticed problems with dizziness, difficulty keeping himself stable, and aching in the lower part of his body.  He first sought treatment for these symptoms through the VA Medical Center in August 1969 soon after service discharge.  He underwent testing related to his dizziness, and was told he had a "touch of malaria" which he now believes may be the result of his service in Vietnam.  However his current private physicians have indicated an inner ear problem.  The Veteran also claims that he has now developed osteoarthritis in multiple joints that is the result of, or made worse by, multiple falls due to his inner ear problem.  

Because these claims present similar issues of law and fact, the Board will address them in a common discussion.

Service treatment records show the Veteran did not indicate any specific complaints of generalized joint pain, statements that can be construed as complaints related to or diagnosis of peripheral vestibular disorder in general or that provide a basis for a current diagnosis of a chronic inner ear disorder.  At separation in May 1969, the Veteran denied swollen/painful joints or dizziness/fainting spells.  Clinical evaluations of the Veteran's ears/eardrums as well as his neurological and musculoskeletal systems were normal.

The earliest medical evidence suggestive of musculoskeletal problems is in private treatment records dated in 1988, 19 years later which document numerous injuries to the feet, left ankle, and knees.  The Veteran was treated in July 1988 for a twisting injury to the left knee while playing basketball, which required surgery the next month.  He indicated that he was treated for a swollen left knee two and a half years earlier (in 1986).  In September 2004, he was found to have severe subtalar joint arthritis in the left foot, which the Veteran attributed to a 1986 work injury.  In March 2005, he recalled injuring his right foot when a 500-pound piece of steel hit it.  The remaining records show the Veteran was subsequently diagnosed with osteoarthritis involving multiple joints including both knees, the left ankle, the lower back, the right shoulder, and the right elbow.  

In September 2005, the Veteran presented for a VA Agent Orange examination.  He complained of generalized arthralgias, but denied any serious injuries and stated that he had "never lost consciousness and [had] never fallen."  The diagnosis was generalized arthralgias, primarily symptoms of degenerative joint disease of the left knee, lumbosacral spine, and left ankle.  In October 2005, he presented to the VA primary care clinic, asking about getting VA disability benefits.  The physician advised him that he had already done the correct application process by filing his claim.  The Veteran stated that he did not need anything further from the physician and testified in June 2009 that he had not received any VA treatment since filing his claim in September 2005.

Recent private treatment records associated with the claims contain a clinical reference to recurrent benign positional vertigo since the 1980s.  See Encounter Summary from J. Dumas, M.D. dated May 7, 2009.  The remaining evidence shows that the Veteran's multiple joint arthritis has been the chief focus of his medical care.  These records do not document that the Veteran was treated for injuries indicated to have occurred due to falls or sudden episodes of instability.  He has not reported any other neurological symptoms and no VA or private medical provider has independently diagnosed the Veteran with malaria. 


I.  Malaria

The Board finds that the primary impediment to a grant of service connection is the absence of medical evidence establishing that the Veteran suffers from malaria or its residuals.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board recognizes that the Veteran states that he was told he had a "touch of malaria" when he was evaluated shortly after service discharge in 1969, but there is no objective medical evidence that he has even been currently diagnosed with malaria or that he is currently being treated for its residuals.  The Board has examined the entire record, to include service treatment records, post-service clinical records, including laboratory findings and is no indication of the current existence of any symptoms or disability related to malaria.  The Veteran has presented no competent medical evidence to the contrary.  As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for malaria must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because malaria was not diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disorder, no valid claim for service connection has been established.  Based on this evidentiary posture, service connection cannot be awarded.  

As the preponderance of the evidence is against the claim for service connection for malaria, it must be denied.

II.  Peripheral Vestibular Disorder (inner ear problem)

The Board has considered the medical and lay evidence of record, but finds that entitlement to service connection for peripheral vestibular disorder, claimed as an inner ear problem is not warranted.  

The service treatment records, as a whole, provide negative evidence against this claim as they show neither complaints nor evidence of chronic dizziness or other problems suggestive of an inner ear disorder.  Private treatment records associated with the claims file reflect a history of recurrent benign positional vertigo since at least 1980, more than 10 years after discharge from his period of active service.  In addition, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for symptoms suggestive of an inner ear disorder in the immediate years after his service had ended in 1969.  

Furthermore, there is no medical evidence linking peripheral vestibular disorder to the Veteran's military service decades earlier and he has not submitted any competent evidence that indicates a relationship between his current diagnosis and his service/events therein.  See Hickson v. West, 12 Vet. App. 247.  In light of the above, the Board is unable to attribute the Veteran's post-service development of peripheral vestibular disorder to his military service.  

As the preponderance of the evidence is against the claim for service connection for peripheral vestibular disorder, the claim must be denied.  


III.  Arthritis

The Veteran has essentially centered the claim of service connection for osteoarthritis on establishing service connection for peripheral vestibular disorder.  However, service connection for this disability has been denied.  Because there is no predicate disability upon which secondary service connection may be granted, this argument does not provide a basis for a grant of service connection.  See 38 C.F.R. § 3.310; Allen, supra; see also, Wallin, Reiber, supra.  Consequently, there is no legal basis to grant service connection for arthritis.  As there is a lack of entitlement under the law, the application of the law to the facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of osteoarthritis, the Board notes that service treatment records fail to reveal any significant complaints of generalized joint pain prior to his separation from service in May 1969.  There is also no evidence of arthritis in any joint within one year of separation from his period of active duty.  The earliest relevant medical evidence is found in VA treatment records dated in 1988, almost 20 years after his separation from service when he began treatment for internal derangement of the left knee which was attributed to a sports injury. In fact, all injuries to his joints have been attributed to post-service events.  None of the treatment records in any way, suggests that osteoarthritis originated during military service and there is no indication that the Veteran related it to service.  As a diagnosis of arthritis, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Furthermore, there is no competent evidence linking arthritis in any joint to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to his service/events therein.  See Hickson supra.  In light of the above, the Board is unable to attribute the Veteran's post-service development of arthritis to his military service.  

As the preponderance of the evidence is against the claim for service connection for osteoarthritis, the claim must be denied.  

Additional Considerations and Conclusion

With respect to all three claims, consideration has of course been given to the Veteran's assertions that his claimed malaria and peripheral vestibular disorder, had their onset in service and that he has developed arthritis as a result of these disabilities.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the process of diagnosing malaria, peripheral vestibular disorder, and osteoarthritis and/or their etiology falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran is competent to report that he has had dizziness and problems with balance, during and since service or that his arthritis had its onset as a result of falling due to these symptoms.  However, he is not competent to assign diagnoses of malaria and peripheral vestibular disorder or to opine on the relationship between his in-service activities and current disabilities.  Nor is the Veteran competent to attribute the coincidence of arthritis occurring after a diagnosis of peripheral vestibular disorder as establishing the etiology of, or chronically aggravating, his arthritis.  Such assessments are not simple in nature and in this case, require specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence and lacks probative value. 

Accordingly, the preponderance of the evidence is against each of the claims addressed in this decision, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for malaria is denied.

Service connection for peripheral vestibular disorder, claimed as an inner ear problem is denied.

Service connection for arthritis, to include as secondary to falls resulting from a peripheral vestibular disorder is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


